            IN THE UNITED STATES DISTRICT COURT FOR THE
                   WESTERN DISTRICT OF OKLAHOMA

RICK SOBER and                             )
KIMBERLY SOBER,                            )
                                           )
                          Plaintiffs,      )
                                           )
             vs.                           )         No. CIV-18-736-C
                                           )
COLUMBIA NATIONAL                          )
INSURANCE CO.,                             )
                                           )
                          Defendant.       )

                   MEMORANDUM OPINION AND ORDER

      Plaintiffs filed the present action asserting claims for breach of contract and

bad faith, arguing that Defendant failed to properly and reasonably evaluate their

claim and timely make payments under uninsured motorist benefits. Defendant has

filed a Motion for Partial Summary Judgment, arguing that it is entitled to judgment

on Plaintiffs’ claim for breach of the duty of good faith and fair dealing.

      On October 9, 2012, Mr. Sober was involved in an accident with Ms. Lacey

Todd. Neither party reported an injury and neither party appeared injured to the

officer who investigated the accident.         Approximately two months after the

accident, Mr. Sober went to see his chiropractor complaining of pain in his back,

neck, and right leg. The chiropractor saw Mr. Sober five times between December

3rd and December 12th, and noted that at the end of the last appointment there was

significant improvement. According to the chiropractor’s notes, Mr. Sober’s back
and right leg pain were completely resolved and his neck pain was significantly

improved.

      On December 14, 2012, Mr. Sober underwent an elective colonoscopy. On

the way home from that procedure, Mr. Sober noted he was hungry and asked his

wife to pull over and stop at McDonald’s. After eating a few bites of food, he

began to feel ill, so Mrs. Sober pulled over and stopped the car.        Mr. Sober

unbuckled his seat belt, opened his door, and leaned out. He then fainted, falling

face first to the ground. Immediately following the fall, Mr. Sober had paralysis in

his upper and lower body and could not move. He was transported by ambulance

to Ponca City Medical Center and then medi-flighted to St. John’s Medical Center

in Tulsa. He was found to have a spinal contusion from the C2 vertebrae all the

way down to the C5, with acute onset of loss of motor function. As a result of the

December 14th fall, Mr. Sober is paralyzed from his neck down. Mr. Sober then

retained counsel who made notice to Defendant of a potential uninsured motorist

claim arising from the October 9, 2012, accident with Ms. Todd.

      After obtaining medical records from Plaintiffs’ attorney and Mr. Sober’s

medical providers, Defendant submitted that information to a board-certified

neurologist, Dr. Mark Fisher, and Dr. Fisher presented his opinion in a report back

to counsel for Defendant.     In that report, Dr. Fisher opined that Mr. Sober’s

                                         2
paralysis was the result of the fall and was not related to the earlier auto collision

with Ms. Todd.        Plaintiff provided some additional statements from family

members who discussed Mr. Sober’s injury with the physician treating him shortly

after his fall. Based on those affidavits, Dr. Fisher made some slight adjustments

to his opinion, but continued to hold to the opinion that the auto accident did not

cause the paralysis, but the paralysis arose solely as a result of the fall from the car.

Ultimately Defendant denied any responsibility for payment of the claim and this

litigation ensured.    As noted, Defendant now seeks summary judgment on

Plaintiffs’ bad faith claim.

                               STANDARD OF REVIEW

      Summary judgment is appropriate if the pleadings and affidavits show there

is no genuine issue as to any material fact and that the moving party is entitled to

judgment as a matter of law. Fed. R. Civ. P. 56(c). “[A] motion for summary

judgment should be granted only when the moving party has established the absence

of any genuine issue as to a material fact.” Mustang Fuel Corp. v. Youngstown

Sheet & Tube Co., 561 F.2d 202, 204 (10th Cir. 1977). The movant bears the initial

burden of demonstrating the absence of material fact requiring judgment as a matter

of law. Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). A fact is material

if it is essential to the proper disposition of the claim. Anderson v. Liberty Lobby,

                                           3
Inc., 477 U.S. 242, 248 (1986). If the movant carries this initial burden, the

nonmovant must then set forth specific facts outside the pleadings and admissible

into evidence which would convince a rational trier of fact to find for the nonmovant.

Fed. R. Civ. P. 56(e). These specific facts may be shown by any of the kinds of

evidentiary materials listed in Rule 56(c), except the mere pleadings themselves.

Celotex, 477 U.S. at 324. Such evidentiary materials include affidavits, deposition

transcripts, or specific exhibits. Thomas v. Wichita Coca-Cola Bottling Co., 968

F.2d 1022, 1024 (10th Cir. 1992). The burden is not an onerous one for the

nonmoving party in each case, but does not at any point shift from the nonmovant to

the district court. Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 672 (10th Cir.

1998). All facts and reasonable inferences therefrom are construed in the light

most favorable to the nonmoving party. Matsushita Elec. Indus. Co., Ltd. v. Zenith

Radio Corp., 475 U.S. 574, 587 (1986).

                                    ANALYSIS

      Defendant argues it is entitled to summary judgment on the bad faith claim

because a legitimate dispute exists as to whether or not there is coverage.

Defendant relies on the Tenth Circuit’s statement in Oulds v. Principal Mutual Life

Insurance Co., 6 F.3d 1431, 1436 (10th Cir. 1993) (quoting McCoy v. Oklahoma

Farm Bureau Mutual Insurance Co., 1992 OK 43, ¶ 21, 841 P.2d 568, 572), where

                                          4
the Tenth Circuit stated, “[t]he insurer will not be liable for the tort of bad faith if it

‘had a good faith belief, at the time its performance was requested, that it had a

justifiable reason for withholding payment under the policy.’” Defendant also

notes that the Oklahoma Supreme Court in Badillo v. Mid Century Insurance Co.,

2005 OK 48, ¶ 28, 121 P.3d 1080, 1093-94, stated even an erroneous claim denial

will not give rise to bad faith liability where it is based upon a good faith belief and

some justifiable reason for the denial. Here, Defendant argues that it had a good

faith belief that it had a justifiable reason for withholding payment of the UIM claim.

In support, Defendant points to the reports of Dr. Fisher indicating no causal

connection between the auto accident and the subsequent spinal cord injury.

Defendant notes that it is entitled to a jury determination that Dr. Fisher is incorrect

and that in fact Mr. Sober’s paralysis did arise from injuries received in the collision

with Ms. Todd, before it is obligated to make a UIM payment.

       The Court finds Defendant’s position well supported.              The Oklahoma

Supreme Court has noted that the Court is charged with serving as the gate-keeper

and must make a first determination of whether or not the insurance company’s

conduct can be considered tortious. Garnett v. Gov’t Emp.’s Ins. Co., 2008 OK 43,

¶ 22, 186 P.3d 935, 944. In its role as gatekeeper, the Court considers Plaintiffs’

theory of liability.

                                            5
      Plaintiffs’ argument that Defendant acted in bad faith in denying the UIM

claim is that Mr. Sober had a medical condition which made him more susceptible

to the fall and that the earlier accident exacerbated that condition. The combination

of these factors made paralysis a more likely event when he fell out of the car.

There is evidence in the record to support Plaintiffs’ argument. Plaintiffs then rely

on Atherton v. Devine, 1979 OK 132, 602 P.2d 634, where the Oklahoma Supreme

Court held that a tort-feasor is liable for damages caused by negligent medical

treatment performed as result of their negligence. On this precedent, Plaintiffs’

argue that Defendant is responsible for the negligent medical treatment provided by

the chiropractor. Plaintiffs argue Defendant’s failure to accept this theory and pay

the UIM claim is bad faith. It is here that Plaintiffs stretch the duty imposed on

Defendant too far. It may well be that a jury would agree with Plaintiffs that this

sequence of events is what caused Mr. Sober’s injury. That, however, does not

give rise to a claim for bad faith on Defendant’s part for taking the alternative

position. Indeed, the Atherton issue, as Plaintiffs term it, is relevant on the claim

for the breach of the contract; that is, does Defendant owe payment under the policy?

However, the existence of the question of fact that Atherton creates on the contract

issue negates any duty by Defendant to pay without resolution of the dispute. As




                                         6
the Oklahoma Supreme Court stated in Christian v. Am. Home Assur. Co., 1977 OK

141, 577 P.2d 899:

              We do not hold that an insurer who resists and litigates a claim
      made by its insured does so at its peril that if it loses the suit or suffers
      a judgment against it for a larger amount than it had offered in payment,
      it will be held to have breached its duty to act fairly and in good faith
      and thus be liable in tort.

Id. at 904–05.

      Even assuming Plaintiffs have met their burden of establishing a prima facie

case of bad faith, Defendant has countered that showing by providing proof of a

legitimate dispute as to coverage.         The burden now shifts to Plaintiffs to

demonstrate additional evidence of bad faith. See Timberlake Constr. Co. v. U.S.

Fid. & Guar. Co., 71 F.3d 335, 344 (10th Cir. 1995). Plaintiffs have not met this

burden.   While ultimately a jury may determine that the injuries from the

chiropractic care, received as a result of the accident with Ms. Todd, did exacerbate

Mr. Sober’s pre-existing medical condition and make him more likely to suffer

paralysis from the fall, no reasonable juror could find that Defendant was required

to reach that conclusion. Thus, there can be no viable bad faith claim. Id.




                                           7
                                 CONCLUSION
      Consequently, Defendant’s Motion for Partial Summary Judgment (Dkt. No.

53) is GRANTED and judgment will be entered at the conclusion of this case on

Plaintiffs’ claims for bad faith and punitive damages.

      IT IS SO ORDERED this 9th day of October, 2019.




                                         8
